Citation Nr: 0417543	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-03 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The veteran served on active duty from June 1978 to September 
1992.  He had subsequent service in the Army Reserves from 
September 1992 to January 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

Unfortunately, the Board cannot yet issue a decision in this 
appeal because further development of the evidence is needed.  
So the case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran contends that he was treated in service for the 
conditions at issue.  His representative points out that the 
veteran has 14 years of active military service and 8 years 
of Army Reserve service, yet only a few pages of service 
medical records (SMRs) are contained in the veteran's claims 
file (c-file).  So they believe a substantial portion of the 
SMRs are missing, and the Board agrees another search for 
additional SMRs should be made.

The veteran submitted some records pertaining to Social 
Security Administration (SSA) disability insurance benefits.  
Once VA is put on notice that the veteran is in receipt of 
such benefits, VA has a duty to obtain these records if they 
are potentially relevant.  See, e.g., Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992).  Since there may be additional disability records 
pertinent to this claim, the veteran's entire SSA disability 
file should be obtained.  



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  
Also request that the veteran submit all 
relevant evidence and information in his 
possession, which has not already been 
submitted or obtained.

2.  The RO must request the appropriate 
organizations, to include the National 
Personnel Records Center (NPRC) and the 
Army Reserve Personnel Center (ARPERCEN), 
to furnish copies of all personnel and 
medical records pertaining to the 
veteran's active military service from 
June 1978 to September 1992, and his 
subsequent service in the Army Reserves 
from September 1992 to January 2001.

3.  The RO also must request all 
documents pertaining to an award of 
benefits from the SSA, and specifically 
request copies of the medical records 
upon which the SSA based its decision.

4.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for a cardiovascular 
condition or a right knee disability that 
are not currently on file.

5.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If his claims remain denied, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain further development 
and ensure due process of law.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  He has the 
right to submit additional evidence and argument concerning 
the claims the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




